         Case 7:20-mj-00426 Document 5 Filed on 02/14/20 in TXSD Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

United States of America                             §
                                                     §
versus                                               §                     Case No. 7:20-mj-00426
                                                     §
Jose Francisco Guerra                                §

                                      NOTICE OF APPEARANCE

          The clerk of court and all parties of record, attorneys for Defendant Joe Francisco Guerra hereby
file this notice of appearance for the above referenced case on February 14, 2020.

         Robert T. Givens
         Givens & Johnston, PLLC
         950 Echo Lane, Suite 360
         Houston, Texas 77024
         Office: 713 932 1540
         Mobile: 713 256 3038
         Email: rtg@gjatradelaw.com
         Bar number 07990300

         James G. Hurst
         Givens & Johnston, PLLC
         950 Echo Lane, Suite 360
         Houston, Texas 77024
         Office: 713 932 1540
         Mobile: 713 253 1679
         Email: jh@gjatradelaw.com
         Bar number 24032449

         Philip T. Cowen
         Law Office of Philip Cowen
         500 E Levy Street
         Brownsville, Texas 78520
         Office: 956 541 6031
         Mobile: 956 203 6886
         Email: ptchb@att.net
         Bar number 24001933
Case 7:20-mj-00426 Document 5 Filed on 02/14/20 in TXSD Page 2 of 3



                                             Respectfully submitted,

                                          /s/ JamesHurst_____ __________
                                          James Hurst
                                          Bar number 24032449
                                          /s/ Robert T. Givens______________
                                          Robert T. Givens
                                          Bar number 07990300
                                          /s/ Philip T. Cowen_______________
                                          Philip T. Cowen
                                          Bar number 24001933

                                          Attorneys for Jose Francisco Guerra
      Case 7:20-mj-00426 Document 5 Filed on 02/14/20 in TXSD Page 3 of 3




                                        Certificate of Service

       I certify that a true and complete copy of the Notice of Appearance was served on
February 14, 2020 via email

       Michael Mitchell
       Assistant U.S. Attorney
       1701 W Highway 83, Suite 600
       McAllen, Texas 78501
       Michael.mitchell4@usdoj.gov

                                                           Respectfully submitted,

                                                   _/s/ James Hurst______
                                                   James Hurst

                                                   Attorney for Jose Francisco Guerra
